Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claim 10 has been cancelled.
4. Claims 1, 8, 11, 14 have been amended. 
5. Claims 1- 9, 11-15 are renumbered as claims 1-14 are pending. 
Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mrs. Obodoako Diana on February 3, 2021 to amend claims 1, 8, 11 and 14.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 1, 8, 11  and 14 as follows: 
          1.	(Proposed Amended) A method, comprising:
storing, on a computing device, a plurality of contextual state information associated with unlock events and lock events associated with the computing device, wherein the contextual state information includes information describing temporal information, location information, and presences of nearby devices
assigning a weight to each contextual state information of the plurality of contextual state information;
detecting a contextual state of the computing device, wherein the contextual state includes a plurality of contextual states;
applying the weight to each contextual state of the plurality of contextual states based on a comparison of each contextual state of the computing device to the plurality of contextual state information; and
selectively unlocking the computing device when a sum of the applied weight of each contextual state reaches a threshold, wherein reaching the threshold indicates when the computing device is in a secure location with a nearby authorized user. 


a non-transitory computer-readable medium storing processor-executable instructions that when executed by a processor cause the processor to:
store contextual state information associated with the computing device on the computing device, wherein the contextual state information describe external conditions of the computing device and includes information describing and accelerometer data associated with the secure device
monitor a plurality of contextual states of the computing device while the computing device is operating; 
store contextual state information in a data store during unlock events of the computing device; 
apply a weight to each contextual state of the plurality of contextual states; 
periodically compare each contextual state of the plurality of contextual states of the computing device to contextual state information in the data store; and 
unlock the computing device responsive to determining a sum of the weight applied to each contextual state of the plurality of the contextual states of the computing device reaches a threshold. 

 11. (proposed Amended) The device of claim [[10]] 8, where the sum of the weight applied to each contextual state of the plurality of the contextual states of the device reaches the threshold when it is determined that the computing device is in a secure location, based on location information, and presences of nearby devices, and when it is determined that the authorized user is sufficiently close to the computing device to operate the device, based on proximity of the computing device to the secure device and accelerometer data associated with the secure device.  
14.	(Proposed Amended) A non-transitory computer-readable medium storing processor-executable instructions that when executed by a processor cause the processor to: 
learn factors that indicate a computing device is in a secure location with a nearby authorized user based on contextual state information obtained during unlock events associated with the computing device;   
store the contextual state information on the computing device, wherein the contextual state information includes information describing temporal information, location information, and peripheral devices connected to the computing device 
assign a weight to the contextual state information;
apply the weight assigned to the contextual state information to a contextual state;
automatically unlock the computing device when the applied weight applied to the contextual state reaches a threshold and determines that the computing device is in a secure location with a nearby authorized user; and
automatically lock the computing device when the applied weight applied to the contextual state falls below the threshold and determines that the computing device is no longer in a secure location with a nearby authorized user.  

            Allowable Subject Matter
8. Claims 1, 8 and 14 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 14 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-8 of the Remarks, filed on November 2, 2020, and dependent claims 2-7, 9, 11-13 and 15 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Matus (US pat. No 20140123273) prior art of record teaches assigning a weight to each contextual state information of the plurality of contextual state information;
detecting a contextual state of the computing device, wherein the contextual state includes a plurality of contextual states;
applying the weight to each contextual state of the plurality of contextual states based on a comparison of each contextual state of the computing device to the plurality of contextual state information; and
selectively unlocking the computing device when a sum of the applied weight of each contextual state reaches a threshold, wherein reaching the threshold indicates when the computing device is in a secure location with a nearby authorized user. 

The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 8 and 14: 
storing, on a computing device, a plurality of contextual state information associated with unlock events and lock events associated with the computing device, wherein the contextual state information includes information describing temporal information, location information, and presences of nearby devices.

             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 3/11/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438